DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyers (US 2015/0362005).
In re. claim 1, Meyers teaches a composite core assembly comprising: a composite core structure (M) (para [0041]) having a length, a width, and a thickness direction (figs. 3 and 8); and two or more ribbon corrugations (two honeycomb sidewalls to which adhesive (k) is applied) (fig. 2), the two or more ribbon corrugations defining a ribbon direction (longitudinal direction of honeycomb configuration shown in fig. 8); at least one attachment rail (1) coupled to the composite core structure (fig. 1), the at least one attachment rail comprising a first planar member (2) and a second planar member (3), the second planar member arranged at an angle relative to the first planar 
In re. claim 2, Meyers teaches the assembly of claim 1, wherein a width of the first planar member (2) is no greater than a thickness of the composite core structure (fig. 1).
In re. claim 3, Meyers teaches the assembly of claim l, wherein the second planar member is configured to attach to a surrounding support member with at least one fastener (B) (fig. 3).
In re. claim 4, Meyers teaches the assembly of claim 1, wherein the first planar member is adhesively bonded (with adhesive (K)) (para [0043]) to the composite core structure between two or more ribbon corrugations (fig. 2).
In re. claim 5, Meyers teaches the assembly of claim 1, wherein an angle between the first planar member and the second planar member is 90 degrees (fig. 1).
In re. claim 8, Meyers teaches the assembly of claim 6, wherein the first planar member and the second planar member are integrally formed as a single structure (fig. 1).
In re. claim 10, Meyers teaches the assembly of claim 1, wherein the second planar member includes first and second spaced portions spaced apart by a cavity (4), and a recess is formed the first planar member and aligned with the cavity (fig. 1).
In re. claim 11, Meyers teaches the assembly of claim 1, wherein the first planar member and second planar member form a T-shape (fig. 1).
In re. claim 12, Meyers teaches the assembly of claim 1, wherein the first planar member and the second planar member form an L-shape (when viewed in cross-section in figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers as applied to claim 1 above, and further in view of Phelan (US 3,392,225).

In re. claim 6, Meyers fails to disclose an angle between the first planar member and the second planar member is less than 90 degrees and greater than 10 degrees.
Phelan teaches an angle between a first planar member (15) and a second planar member (25) (fig. 4) is less than 90 degrees and greater than 10 degrees (when the bridge (25) is bent to conform to a surface that is not flat) (col. 5, ln. 3-13).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Meyers to incorporate the teachings of Phelan to have an angle between the first planar member and the second planar member is less than 90 degrees and greater than 10 degrees, for the purpose of contouring the collar of Meyers to a surface that is not flat.
In re. claim 7, Meyers fails to disclose the first planar member and the second planar member are formed as separate parts and coupled together to form an assembly when mounted in the surrounding support structure.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Meyers to incorporate the teachings of Phelan to have the first planar member and the second planar member are formed as separate parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Doing so allows replacement of individually damaged members.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meyers as applied to claim 1 above, and further in view of Kunt et al. (US 6,394,722).

In re. claim 9, Meyers teaches the assembly of claim 1, wherein the composite core comprises a plurality of interconnected cells (fig. 3). 
Meyers fails to disclose the at least one attachment rails comprising first and second attachment rails, the second attachment rail spaced apart from the first attachment rail a predetermined number of cells.
Kunt teaches at least one attachment rail (60) (fig. 5) comprising first and second attachment rails (fig. 10), the second attachment rail spaced apart from the first attachment rail a predetermined number of cells (fig. 10).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Meyers to incorporate the teachings of Kunt to have first and second attachment rails spaced apart a predetermined number of cells, since it has St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so allows for multiple attachment points to the sandwich panel.
Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 
Applicant argues There is no disclosure by Meyers of corrugations as part of the panel S. The core layer M and the cover layers D appear to have planar surfaces and do not include "two or more ribbon corrugations," as required by claim 1. A corrugation includes a wrinkle, fold, furrow, or ridge, and a ribbon is a long narrow strip. Example ribbon corrugations are shown in FIGS. 5 and 8 of the present application. The features of the panel S do not include a ribbon corrugation, much less "two or more ribbon corrugations" with the insert 1 "at least partially integrated into the composite core structure in the ribbon direction between the two or more ribbon corrugations," as required by claim 1.
As stated in Meyers, para [0041], the core layer (M) is made in the form of a honeycomb structure.  This is further evident in view of the honeycomb core shown in figure 8.  A honeycomb shape by definition includes corrugations as defined by the applicant and as shown in the honeycomb configuration of the applicant’s figure 2, figure 5, and figure 8.  Therefore, the sidewall of the honeycomb core layer (M) shown in figure 2 is understood to be a ribbon in view of the applicant’s disclosure.  Therefore, the argument is not considered persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647